COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
 
                                        NO. 2-08-360-CV
 
 
IN RE
JARVIS MCKINNEY
 
                                              ------------
 
                                    ORIGINAL
PROCEEDING
 
                                              ------------
 
                                MEMORANDUM OPINION[1]
 
                                              ------------
This is an original proceeding in which relator
Jarvis McKinneyCa pro se inmate incarcerated in
the Institutional Division of the Texas Department of Criminal Justice (Athe
Department@)Cchallenges
the trial court=s orders requiring the
Department to withdraw funds from his inmate trust account to pay court costs
that he was ordered to pay as a result of his convictions.  According to McKinney, the trial court
violated his due process rights by rendering the order in accordance with Texas
Government Code section 501.014(e) without giving him prior notice and an opportunity
to be heard. 




We have already determined that orders entered
pursuant to section 501.014 of the government code, such as those orders
entered in this case, are final and appealable and that, therefore, mandamus is
not available.  See In re Pannell,
No. 02-08-00301-CV, slip op. at 10B11 (Tex.
App.CFort
Worth Feb. 25, 2009, orig. proceeding). 
Thus, we conclude and hold that McKinney had an adequate legal remedy
and is therefore not entitled to mandamus relief.  Accordingly, relator=s
petition for writ of mandamus is denied.
PER CURIAM
PANEL:  DAUPHINOT, LIVINGSTON,
and MCCOY, JJ.
DELIVERED:  February 25, 2009




[1]See Tex. R. App. P. 47.4.